Opinion filed February 26, 2009











 








 




Opinion filed February 26,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00002-CV
                                                    __________
 
                                   KEITH RUSSELL JUDD, Appellant
 
                                                             V.
 
                                 KAREN
Y. COREY-STEELE, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                          Ector 
County, Texas
 
                                              Trial
Court Cause No. CC2-20,222
 

 
                                             M
E M O R A N D U M  O P I N I O N
Keith
Russell Judd failed to comply with Tex.
R. App. P. 20.1 when he filed his pro se notice of appeal.  Judd has
filed numerous motions with this court attempting to proceed with his appeal
without paying costs.  None of these motions comply with Rule 20.1, and each
are overruled.
Judd
has filed in this court multiple responses and briefs supporting this appeal. 
He continues to challenge the 1997-98 proceedings he initiated concerning his
relationship with Karen Y. Corey-Steele.  None of his contentions comply
with the requirements of Rule 20.1.  All of his contentions are overruled.




Judd
was directed to file in this court the clerk=s
record and the requisite filing fee on or before February 13, 2009.  Judd has
failed to file either.  The clerk of the trial court has informed this court in
writing that Judd has failed to make the necessary arrangements to pay for the
clerk=s record.
Therefore,
failure to file the clerk=s
record is due to Judd=s
actions.  Tex. R. App. P.
37.3(b).
The
appeal is dismissed.
 
PER CURIAM
 
February 26,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.